FILED
                            NOT FOR PUBLICATION                             DEC 10 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BERNARDO SALADO-ALVA, Bernie                     No. 08-74479
Salado,
                                                 Agency No. A024-221-509
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 2, 2010
                            San Francisco, California

Before: THOMAS and IKUTA, Circuit Judges, and RESTANI, Judge.**

       Bernardo Salado-Alva, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals' (“BIA”) order dismissing his appeal from an




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Jane A. Restani, Judge of the United States Court of
International Trade, sitting by designation.
immigration judge's removal order. We deny the petition for review in part and

dismiss in part.

      A petitioner’s failure to present a claim in administrative proceedings will

bar the Court (for lack of subject-matter jurisdiction) from hearing the claim.

Segura v. Holder, 605 F.3d 1063, 1065–66 (9th Cir. 2010). In order to satisfy the

exhaustion requirement, the petitioner must have articulated the claim merely with

enough specificity to “put the BIA on notice” so that it had “an opportunity to pass

on the issue.” Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      In his brief before the BIA, the petitioner did not challenge the factual

predicate to the use of his conviction in determining that he had been convicted of

an aggravated felony as defined in 8 U.S.C. § 1101(a)(43)(A). Because the

challenge to the fact of his conviction was not presented with enough specificity to

put the BIA on notice that contention was at issue, we must dismiss the petition for

review for failure to exhaust administrative remedies.

      Petitioner’s remaining contention is foreclosed by United States v. Medina-

Villa, 567 F.3d 507 (9th Cir. 2009).

      PETITION DENIED IN PART; DISMISSED IN PART.




                                         -2-